The Jury found the Defendant guilty, and the counsel for the Defendant moved for a new trial upon two grounds; 1st. Of error in the Court in allowing the last witness to be sworn and examined; 2d. Of improper demeanor by the Jury during their retirement. And the facts disclosed to the Court by affidavits upon this point were, that the Jury retired under the charge of an officer duly sworn, on Friday evening the 24th September, and returned their verdict on the next morning about ten o'clock: during their retirement, and whilst they were consulting upon the verdict they should render, *Page 298 
sundry persons were seen at the windows of the room in which they sat, at different times, in conversation with the Jury: that between the hours of seven and eight o'clock, on Saturday morning, a negro boy belonging to one of the Jury was seen to carry a vessel containing victuals, covered with a white cloth, to the window, and hand it to one of the Jury: a short time afterwards, the same negro boy was seen to hand in to the Jury a vessel containing coffee; and after the Jury had rendered their verdict, there was found in their room, with the aforesaid vessels, another containing some wine.
The Court refused to grant a new trial, and pronounced judgment of death against the defendant, who appealed to this Court.
It is said in the books that (489)  The Crown may demand that the witnesses should retire in order that each may be examined in the absence of the others; and that the same order will be made on the request of the Defendant, as a matter of indulgence, but not of right. It is probable that the difference arose from the practice of not sufficient witnesses to be sworn against the King upon indictments for capital crimes; and, anciently, from the prisoner's not being permitted to call witnesses at all. A criminal trial was formerly considered an inquisition on the part of the Crown, wherein the Jury were to decide upon the prisoner's guilt or innocence, according to the evidence offered insupport of the prosecution: and this practice was not entirely abolished till the reign of Queen Mary. 4 Bl. Com. 359. 3 Inst. 70. The rights of the prisoner were in practice circumscribed within narrow limits; though Lord Coke says, "he never read in any statute, ancient author, book, case or record, that in criminal cases the party accused should not have witnesses sworn for him; and, therefore, that there is not so much as scintilla juris
against it." Whatever may be the origin of the practice of sending out the witnesses for the prosecution, I am of opinion that usage has, here at least, matured it into a right, which ought to be preserved with equal care for the State and the accused. The object of it is the ascertainment of truth, and the detection of a previous concert among witnesses, to impute guilt to an innocent man, or to screen a guilty one from the penalty of the law. The interests of public justice will be best consulted by allowing no advantage to the State, which is not enjoyed by the accused, whom the law regards as innocent until he be convicted. I can perceive no safe medium between *Page 299 
receiving it as a right, or abolishing it altogether. If it be understood that it is accorded to the prisoner as a matter of indulgence, and, therefore, that a punctual observance of it shall, in the event of his conviction, be dispensed with, a temptation to abuse will be offered to witnesses and prosecutors, the effect of which cannot always be                (490) counteracted by the utmost vigilance of the law officers of the State. If, however, the rule is to be departed from in any case, it ought to be upon some special reason shewn to the Court upon affidavit, and not as a matter of course upon motion. Considering the subject in this light, I am disposed to believe, in favorem vilae, that the first ground relied upon is sufficient for a new trial.
With respect to the other reason, the law appears to be well settled that if a Jury take refreshment before they be agreed, at the charge of the party for whom they find a verdict, it shall be avoided. Co. Lit. 227, b. The fact of the Jury taking refreshment is shewn by the affidavits, but it does not appear to have been at the charge of the State or the prosecutor. It cannot, consequently, be a good reason for a new trial.